DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 01/19/2022 have been entered.
Claims 1-19 are currently pending.
Claims 14-19 have been withdrawn.
Claims 1, and 4-13 have been amended.
Claim Rejections - 35 USC § 103
Claims 1, 3-6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al. (US 2015/0197942) in view of Jackson et al. (US 2010/0086726) and Meueller (DE 4313435).
Regarding Claim 1,
Pervan does not specifically teach the mineral composite board comprises a board of mineral wool.
Jackson teaches mineral composite fiber boards of mineral wood fibers (Abstract). Jackson teaches mineral fiber wool boards can be used in ceilings or walls. Jackson also teaches this board is better for the environment, due to the lack of formaldehyde (Paragraph 0002, 0010; Claim 1 of Jackson). Thus, as Jackson teaches mineral composite boards can be used as tiles for ceilings and walls and the boards of Jackson are better for the environment, it would have been obvious to one with ordinary skill in the art to use mineral wool boards of Jackson in the panel of Pervan. 
Pervan and Jackson do not teach the carrier board has a modified surface
Meueller teaches modifying the surface of mineral wool board (Paragraph 0002) with a spray of water and water glass. (Paragraph 0007). Meueller teaches this spray will waterproof the board. Thus, as Meueller teaches modifying the surface of the mineral board further protects the board, it would have been obvious to one with ordinary skill in the art to modify the surface of the board of Pervan and Jackson to protect the panel.
Regarding Claim 3, Pervan teaches the adhesive can be polyurethane. (Paragraph 0034). 
Regarding Claim 4-5, Pervan teaches the layer of adhesive is present in thickness of 0.1-2 mm. (Paragraph 0069). This overlaps the claimed range of 50 microns to 2 mm. While Pervan does not teach the thickness the adhesive is applied at, this seems to be a product-by-process limitation that does not give a clearly defined structural result. Therefore, as Pervan teaches a final thickness that overlaps the claimed applied thickness, one with ordinary skill in the art 
Regarding Claim 6, Pervan teaches the adhesive can be present in 200-600 gsm or 100 to 300 gsm. (Paragraph 0068). This overlaps the claimed range of 50 to 5000 gsm.
Regarding Claim 10, Pervan teaches the thickness of the carrier board is 5-22 mm. (Paragraph 0069). This overlaps the claimed range of 3 to 20 mm.
Regarding Claim 11, Jackson teaches mineral fiber (Abstract) should have a density of 100-200 kg/m3. (Paragraph 0024). This overlaps the claimed range of 20 to 180 kg/m3. Jackson teaches this range ensures good physical properties of the board. (Paragraph 0028). Thus, it would have been obvious to one with ordinary skill in the art to set the density of the board of Pervan to the claimed density for good physical properties of the mineral wool board.
Regarding Claim 12, Meueller teaches the water glass can be sodium silicate. (Paragraph 0008-0009).
Regarding Claim 13, Meueller teaches the solution can be sprayed onto the carrier board. (Paragraph 0014). 

Claim 2 is rejected under 35 U.S.C. 103 for being unpatentable over Pervan, Jackson, and Mueller in view of Suare et al. (US 2010/0143662).
Regarding Claim 2, Pervan do not teach additional layers between the adhesive and veneer layers.
Suare teaches decorative panels with stone veneers (Abstract; Paragraph 0023). Suare teaches applying additional resin sheet layers and adhesive layers between the veneer and 

Claim 7-9 are rejected under 35 U.S.C. 103 for being unpatentable over Pervan, Jackson, and Mueller in view of Burckhardt et al. (US 2007/0129522) and Matweb (NPL, Thermoset Polyurethane Adhesive)
Regarding Claim 7-9, Pervan does not specifically teach the elongation at break, Shore A hardness or density of the polyurethane binder.
Burckhardt teaches a urethane adhesive for floors (Paragraph 0127) Burckhardt teaches an adhesive with an elongation at break of 430 to 480, which overlaps the claimed ranges, and a shore hardness of 44-46, which overlaps the claimed ranges. Table 3; Paragraph 0175). Burckhardt teaches this adhesive has the advantage of lower emissions, which is desired for flooring which is used indoors. (Paragraph 0127). Thus, as Burckhardt teaches a urethane adhesive that produces low odors for use with flooring, it would have been obvious to one with ordinary skill in the art to use the claimed urethane adhesive in Pervan. 
In addition, Matweb teaches the average range of Shore A hardness, elongation at break and density of most polyurethane adhesives, which overlap the claimed range. Thus, it would have been obvious to one with ordinary skill in the art to use conventional range for thermoset urethane adhesives which provide the advantages of good elasticity and good bonding. (Paragraph 0001-0002). 
Response to Arguments
Applicant’s amendments have been fully considered.
The prior §112 rejections have been withdrawn, due to Applicant’s amendments. 
Applicant argues that one would not combined Pervan with Jackson and Mueller. This argument is found unpersuasive. Pervan teaches mineral composite boards are useful for as the core layer and these resulting laminate is used for buildings, such as walls. (Paragraph 0004) Jackson teaches mineral wool composites that can be used for walls  (Paragraph 0010). Jackson teaches a mineral wool composite board that is better than existing mineral wool composites, as it is better for environment. Mueller teaches coatings will protect the board. As all deal with making building product, they all could be combined to one with ordinary skill in the art.
Applicant argues that Pervan is directed to a wood board. This argument is found unpersuasive, as the broad teaching of Pervan teaches different types of carrier boards. Patents are relevant for all they contain, including the broad disclosure. (MPEP §2123). 
Applicant argues that Mueller does not teach modifying a surface of mineral wool board, but rather coating the board. This argument is found unpersuasive. A coating will modify the surface of a board, as the surface of the board is no longer just a mineral wool surface but a mineral wool surface with a water glass coating formed upon it. This new surface can be considered a modified surface. Thus, Mueller teaches modifying the surface of a mineral wool board.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Michael Zhang/Primary Examiner, Art Unit 1781